DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Response to Amendment
The amendment and Request for Continued Examination (RCE) filed on 07/07/2022 have been entered in the case. Claims 1 & 4 are pending for examination and claims 2-3 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 & 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 states that the physiologic parameter comprising at least one dynamic predictor of fluid responsiveness without providing any supporting to get the result. 
The para [0005] of the original specification defines a “fluid predictors” such as pulse-pressure variation or PPV, stroke volume variation or SVV, parameters derived from the plethysmograph waveform, etc....The disclosure lacks of describing how is at least one dynamic predictor being stored first information relating to the first effect in a first bolus entry; how is the dynamic predictor being determined a second effect on the physiologic parameter, i.e. the dynamic predictor associated with administration of a second fluid bolus to the patient..., as required in the claim 1.  The disclosure lacks of describing the dynamic predictor of fluid responsiveness able to response to fluid bolus admiration.  It is noted that the elected species of Fig. 23 only discloses broadly that the physiologic parameter, but does not specifically states that the physiologic parameter includes the dynamic predictor.  For example: the physiologic parameter can be blood glucose, a body temperature, a heart rate... but not necessary to narrow to “dynamic predictor”.  In addition, the elected species of Fig. 23 does not say that the “dynamic predictor” (pulse-pressure variation or PPV, stroke volume variation or SVV, parameters derived from the plethysmograph waveform) performing the functions, as required in the claim 1. 
Therefore, it is not clear how to make or use the invention because one having ordinary skill in the art would not know how to get the claimed result, as mentioned above. 
Due to this issue, one having ordinary skill in the art would not be able to use the invention in its entire scope without undue experimentation because no explanation or guidance has been disclosed as to how to determine “the dynamic predictor” being changed or effect on associated with administration of fluid bolus to the patient?  Applicant may argue that one in the art would know how to use the invention; however, this would not be persuasive because the disclosure fails to include any value or how to get the “dynamic predictor” without undue experimentation due to the broad nature of the claims.
As noted above Applicant has provided no way to determine the parameter value and the first and second effect being changed of the “dynamic predictor” associated with the administration of the fluid bolus and therefore the amount of direction provided is insufficient to constitute an enabling disclosure.
Due to the failure of Applicant to adequately describe the invention, one would have to experiment unduly to reach the claimed result of using the dynamic predictor of fluid responsive and thus the invention is not enabled.


Claims 1 & 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The Fig. 23 only says broadly that the “physiologic parameter”, but does not specifically states that “dynamic predictor”.
In claim 4, the claim 1 requires that the physiologic parameter comprising: at least one dynamic predictor.  And in the claim 4 further requires that the physiologic parameter comprising: intravascular volume expansion.  Nowhere in the original specification discloses the combination of the dynamic predictor and the intravascular volume expansion in the same method.  For example: the claim 4 (includes all the limitations of claim 1) can be rewritten such as: the physiologic parameter comprising: at least one dynamic predictor of fluid responsiveness and the intravascular volume expansion... determining a second effect on said physiologic parameter (e.g. both of the dynamic predictor and the intravascular volume expansion). In other words, how does second effect on both of the dynamic predictor and the intravascular volume expansion? It is very confusing to Examiner with respect to the limitation that: determining a second effect on the physiologic parameter associated with administration of a second fluid bolus to the patient. If in that the case, which is/are physiologic parameter such as: the dynamic predictor of fluid responsiveness or intravascular volume expansion being determined on the second effect? 

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The independent claim 1 requires that: the physiologic parameter comprising at least one dynamic predictor of fluid responsiveness.  And then the dependent claim 4 (depends on claim 1) further requires that the physiologic parameter comprises intravascular volume expansion.  In other words, the limitations of claim 4 is a combination of the limitations of claim 1 & 4 together and can rewrite in the claim 4 such as: determining a second effect on the physiologic parameter (including the dynamic predictor of fluid responsiveness and intravascular volume expansion) associated with administration of a second fluid bolus to the patient.  In this case, it is very confusing to Examiner with respect to the limitation that: determining a second effect on the physiologic parameter associated with administration of a second fluid bolus to the patient. If in that the case, which is/are physiologic parameter such as: the dynamic predictor of fluid responsiveness or intravascular volume expansion being determined on the second effect? 
Does Applicant mean that the second bolus given based on the 2 different values (or 2 different second effect) of the dynamic predictor of fluid responsiveness and intravascular volume expansion?
It appears to Examiner that: the dynamic predictor of fluid responsiveness and the intravascular volume expansion are 2 different species but Applicant tries to combine together in one claim 4. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 & 4 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Valk et al. (US 2008/0194924).
Regarding claim 1, Valk discloses a computer-implemented method, in Fig. 3 for providing clinical decision support relating to the administration of fluid to a patient, the method comprising: 
determining a first effect on a physiologic parameter comprising at least one dynamic predictor of fluid responsiveness (e.g. if a blood glucose is too high) of the patient associated with administration of a first fluid bolus to the patient (e.g. delivering bolus of insulin to reduce the blood glucose in normal range, steps 96 & 98 in Fig. 3, see claims 1-4 in Valk); 
Note: The para [0063] of the original specification states that: the term “the dynamic predictor of fluid responsiveness” defines as “fluid predictor”, for example, pulse-pressure variation (PPV), stroke volume variation (SVV), plethysmograph variability, and EKG waveform characteristics, the description will simply refer to the group as the “Fluid Predictors” or FP. This term should be taken to mean any of the described predictors of fluid responsiveness.  
Based on the definition of the original specification above, the blood glucose is falling in a category of a predictor of fluid responsiveness, such as the blood glucose is low or high.  It is further noticed that the example of the dynamic predictor of fluid responsive such as: pulse-pressure variation (PPV), stroke volume variation (SVV), plethysmograph variability, and EKG waveform characteristics..., that does not require in the claimed invention.  With the said above, the blood glucose is as in the group of the “Fluid Predictors”.  Therefore, with the broadest interpretation, the blood glucose parameter is equivalent to a dynamic predictor of fluid responsiveness.  
Valk discloses that: storing, using a processor, first information relating to the first effect in a first bolus log entry, para [0051];
determining a second effect on the physiologic parameter (if a blood glucose is too low) of the patient associated with administration of a second fluid bolus to the patient (e.g. delivering bolus of glucose to increase the blood glucose in normal range, see claims 1-4 in Valk; In addition, a system in Valk is automated regulation or closed-loop. Therefore, after administration of the first fluid bolus in steps 96 & 98 in Fig. 3, the system is providing a method of determining or monitoring patient in a second effect on the physiologic parameter by, measuring and reading from blood glucose monitoring device, repeated step 80 and determining patient blood glucose level (at second effect, after the first dosage), repeated step 82); 
storing, using a processor, second information relating to the second effect in a second bolus log entry, para [0051]; and 
providing, using the processor, a fluid administration recommendation based at least in part upon at least one of the first bolus log entry and the second bolus log entry (e.g. calculate/recommend adaptive optimal patient dosages based on patient sensitivity and baseline glucose dosage function, step 94 in Fig. 3; send calculated/recommended patient dosages to delivery devices to administer glucose and/or insulin to patient, step 96 in Fig. 4; and/or adding a data point to the data series in order to continue to provide cumulative patient sensitivity information in order to calculate future dosage, i.e. a fluid administration recommendation, of glucose/insulin to be administered to the patient 98, in Fig. 4; a cumulative patient-specific sensitivity multiplier, to be used in the next dosage,... This patient-specific sensitivity multiplier is used in conjunction with the baseline dosage function to calculate subsequent patient-adapted dosages of the medications being administered. In this manner, the entire history of the patient's response to various dosage levels factors into each next dosage, para [0049]).
Note: with similar concept as discussed in Fig. 3, Valk also discloses a computer-implemented method, in Figs. 4 or 5, for providing clinical decision support relating to the administration of fluid to a patient, for monitoring and controlling a patient’s blood coagulation status, Fig. 4; for monitoring and controlling a patient in vasoconstriction and/or vasodilation, Fig. 5.  In the Fig. 4, the physiologic parameter comprising: at least one dynamic predictor of fluid responsiveness, i.e. blood coagulation.  In order to determine a blood coagulation status, a clinician must use a device/sensor to predict a responsive of the blood to determine whether blood coagulation or not.  Therefore, the physiologic parameter, i.e. blood coagulation is in a group of dynamic predictors of fluid responsiveness.  In the Fig. 5, the physiologic parameter comprising: at least one dynamic predictor of fluid responsiveness, i.e. blood flow, blood pressure, heart rate, hemoglobin level, cardiac output, arterial oxygen concentration, para [0045 & 0049].  In order to read the values of the physiologic parameter listed in Fig. 5 above, a clinician must use a device/sensor (or dynamic predictor) to predict a responsive of the blood to determine. Therefore, the physiologic parameters, i.e. blood flow, blood pressure, heart rate, hemoglobin level, arterial oxygen concentration are in group of dynamic predictors of fluid responsiveness.  In addition, the original specification provides examples of fluid predictors such as: pulse-pressure variation PPV, stroke volume variation SVV, cardiac output, heart rate, Stroke volume, Blood pressure (Systolic BP, Diastolic BP, Mean Arterial pressure), para [0063-0065].  And these physiologic parameters of dynamic predictor of fluid responsiveness in the original specification are similar to the physiologic parameters that discussed in Valk. 
Regarding claim 4, the physiologic parameter comprises intravascular volume expansion (i.e. vasodilatation, para [0045].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1 & 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haefner et al. (US 2009/0326510).
Regarding claim 1, Haefner discloses a computer-implemented method, in Figs. 3A-3B, also see marked-up Fig. 3A below, for providing clinical decision support relating to the administration of fluid to a patient, the method comprising: 
determining a first effect (check cardiac condition become normal or not, in step 315) on a physiologic parameter comprising at least one dynamic predictor of fluid responsiveness (e.g. cardiac condition including ECG, blood pressure or flow or the like, step 310 or para [0029, 0040], check cardiac condition become normal or not, in step 315, after dispense drug at initial programmed dosage level to patient, in step 305) of the patient associated with administration of a first fluid bolus to the patient (e.g. an initial programmed dosage level that is determined by a physician to treat, para [0039]), the physiologic parameter comprising intravascular volume expansion.  
Note: The original specification states in para [0062-0063] that: dynamic parameters of fluid responsiveness (‘fluid predictors’) derived from arterial pressure waveform... or EKG/ECG waveform.  In addition, the para [0065] of the original specification also states that: Vital signs or vitals-any statistical measure of a physiologic process taking place in a patient, including waveforms derived from physiologic processed.  Vitals can include, for example: heart rate, stroke volume, blood pressure (systolic BP, Diastolic BP...).  Therefore, ECG/EKG or blood pressure or flow in Haefner is equivalent to physiologic parameter of dynamic predictor. The blood pressure is measured by the flowing or flow rate of the blood or a dynamic predictor of fluid responsiveness from the blood. Thus, the blood pressure level or flow is equivalent to an intravascular volume expansion level.  For example: when the blood pressure level is high, in other words, the intravascular volume expansion is reduced/constricted because the blood vessel is blocked. 
storing, using a processor, first information relating to the first effect in a first bolus log entry (the processing and control unit 230 executes a stored algorithm to receive the monitored cardiac signal from the cardiac monitoring unit 210, para [0041]);
determining a second effect (continue check cardiac signal level in closed loop) on said physiologic parameter associated with administration of a second fluid bolus (e.g. either reduce drug dosage to appropriate level if the cardiac condition becomes normal, in step 320; or continue dispense drug at initial programmed dosage level, in step 305) to the patient. Note: the system 200 in Fig. 3A is a closed loop system. Therefore, a person skilled in the art would recognize that the cardiac signal level is monitored (as a second effect) after second fluid bolus to keep track the cardiac signal level in normal condition.   For example, after step 315, if the cardiac condition still abnormal, the steps 305-325 are repeated until the unit 230 determines that the patient’s cardiac condition has been normal for at least a predetermined period, para [0042]. 
storing, using a processor, second information (repeated step 315, para [0041-0042]) relating to the second effect in a second bolus log entry (e.g. the processing and control unit 230 determines that the patient’s cardiac condition has been normal for least a predetermined period of time, if at step 315 the processing and control unit 230 determines that the patient’s cardiac condition is still abnormal, steps 305-325 are repeated until the unit 230 determines that the patient’s cardiac condition has been normal for at least a predetermined period of time, para [0042].  In order to monitor cardiac condition, the processor must store the second information (the second cardiac signal condition) in the second bolus log); and
 providing, using the processor, a fluid administration recommendation based at least in part upon at least one of the first bolus log entry and the second bolus log entry, see step 320-325 (e.g. reduce drug dosage to appropriate level if the cardiac condition becomes normal; or continue dispense drug if the cardiac condition in abnormal in Fig. 3A, or steps 355-365 in Fig. 3B).

    PNG
    media_image1.png
    603
    616
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 07/07/22 have been fully considered but they are not persuasive. 
1) Applicant argues on page 5 of the Remarks 07/07/22 that Valk describes a method for monitoring and controlling a patient’s blood glucose levels, blood coagulation status, or vasoconstriction and/or vasodilation, the description in Valk does not provide for the monitoring of at least one dynamic fluid predictive parameter in response to a fluid bolus.
In response, the para [0063] of the original specification states that: the term “the dynamic predictor of fluid responsiveness” defines as “fluid predictor”, for example, pulse-pressure variation (PPV), stroke volume variation (SVV), plethysmograph variability, and EKG waveform characteristics, the description will simply refer to the group as the “Fluid Predictors” or FP. This term should be taken to mean any of the described predictors of fluid responsiveness.  
a) Based on the definition of the original specification above, the blood glucose is falling in a category of a predictor of fluid responsiveness, such as prediction of an amount of sugar in the blood (or called as blood glucose is low or high).  In other words, the fluid/blood responses by measured from a sensor to inform us the level of blood glucose (i.e. high or low blood glucose). 
It is further noticed that the example of the dynamic predictor of fluid responsive such as: pulse-pressure variation (PPV), stroke volume variation (SVV), plethysmograph variability, and EKG waveform characteristics..., that does not require in the claimed invention.  With the said above, the blood glucose is as in the group of the “Fluid Predictors”.  Therefore, with the broadest interpretation, the blood glucose parameter is equivalent to a dynamic predictor of fluid responsiveness.  
b) In the Fig. 4, the physiologic parameter comprising: at least one dynamic predictor of fluid responsiveness, i.e. blood coagulation.  In order to determine a blood coagulation status, a clinician must use a device/sensor to predict a responsive of the blood to determine whether blood coagulation or not.  Therefore, the physiologic parameter, i.e. blood coagulation is in a group of dynamic predictors of fluid responsiveness. 
c) In the Fig. 5, the physiologic parameter comprising: at least one dynamic predictor of fluid responsiveness, i.e. blood flow, blood pressure, heart rate, hemoglobin level, cardiac output, arterial oxygen concentration, para [0045 & 0049].  In order to read the values of the physiologic parameter listed in Fig. 5 above, a clinician must use a device/sensor (or dynamic predictor) to predict a responsive of the blood to determine. Therefore, the physiologic parameters, i.e. blood flow, blood pressure, heart rate, hemoglobin level, arterial oxygen concentration are in group of dynamic predictors of fluid responsiveness.  In addition, the original specification provides examples of fluid predictors such as: pulse-pressure variation PPV, stroke volume variation SVV, cardiac output, heart rate, Stroke volume, Blood pressure (Systolic BP, Diastolic BP, Mean Arterial pressure), para [0063-0065].  And these physiologic parameters of dynamic predictor of fluid responsiveness in the original specification are similar to the physiologic parameters that discussed in Valk. 
With all the reasons stated above, Valk firmly discloses the physiologic parameter comprising at least one dynamic predictor of fluid responsiveness. 

2) Applicant argues on page 5 of the Remarks 07/07/22 that measuring blood pressure level or flow is different from monitoring at least one dynamic predictor of fluid responsiveness, which include parameters such as pulse-pressure variation, stroke volume variation or respiratory variations in the plethysmographic waveform amplitude and other parameters which have been shown to be able to predict a response to fluid bolus administration.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,  ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner disagrees with Applicant’s statement that measuring blood pressure level or flow is different from monitoring at least one dynamic predictor of fluid responsiveness.  Blood pressure level or blood pressure flow is measured based on the responsive of the fluid/blood, e.g. responsive of the flowing level of the blood in a blood vessel.  Based on the blood flow level or blood pressure parameter and determined a person whether in normal condition or abnormal condition, e.g. high blood pressure, or hypertension.  Therefore, a person skilled in the art would recognize that the blood pressure flow is equivalent to a dynamic parameters of fluid responsiveness or fluid predictor. 
In addition, the original specification states in para [0062-0063] that: dynamic parameters of fluid responsiveness (‘fluid predictors’) derived from arterial pressure waveform... or EKG/ECG waveform.  The para [0065] of the original specification also states that: Vital signs or vitals-any statistical measure of a physiologic process taking place in a patient, including waveforms derived from physiologic processed.  Vitals can include, for example: heart rate, stroke volume, blood pressure (systolic BP, Diastolic BP...).  Therefore, ECG/EKG or blood pressure or flow in Haefner is equivalent to physiologic parameter of dynamic predictor. The blood pressure is measured by the flowing or flow rate of the blood or a dynamic predictor of fluid responsiveness from the blood. Thus, the blood pressure level or flow is equivalent to an intravascular volume expansion level.  For example: when the blood pressure level is high, in other words, the intravascular volume expansion is reduced/constricted because the blood vessel is blocked. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228. The examiner can normally be reached M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUYNH-NHU H. VU/Primary Examiner, Art Unit 3783